DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
As a result of amendments made to claims, the claims no longer invoke 35 U.S.C. 112f/6th paragraph as set forth in the previous office action.
Allowable Subject Matter
	Claims 1-13 and 21-27 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:  The claims in this application are allowed because the prior art of record fails to disclose either singly or in combination the claimed device and method.  
	The closest prior art of record is Mest (US 20050090728) in view of Jaraczewski (US 5938694) (see detailed explanation in Non-Final Rejection mailed on 1/27/2022).  
Regarding independent claim 1, modified Mest fails to teach among all the limitations or render obvious a spiral portion terminating at a spiral portion end disposed adjacent a central axis line of the spiral portion, in combination with the total structure and function as claimed.  Instead, Jaraczewski teaches a spiral portion (24 in fig. 2) which terminates at a spiral portion end (26 in fig. 2); however, as seen in fig. 2, this terminal end is not disposed adjacent a central axis line of the spiral portion, which is interpreted to be the axis line extending through the middle of the spiral portion.  The examiner notes that this interpretation appears consistent with Applicant’s invention in fig. 3.  The examiner further notes that Applicant provides criticality for this feature in paragraph 54 which discloses that placing the terminal end of the spiral portion adjacent the central axis increases the accuracy of specifying the portion of the needle.
Regarding independent claims 3 and 10, modified Mest fails to teach among all the limitations or render obvious the puncture unit is capable of rotating around the central axis line of the spiral portion, independently of the detection unit, in combination with the total structure and function as claimed.  See Reason for Allowance provided in Non-Final Rejection mailed on 1/27/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY FREDRICKSON whose telephone number is (571)270-7481. The examiner can normally be reached Monday-Friday (9 AM - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN PRICE can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY B FREDRICKSON/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783